Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,4,5,6,9-11,13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5631544 cited by Applicant.

5631544 discloses a system ( fig 1,4,12) comprising a polyphase stator ( fig 1 (10) and col 7 lines 20-45) configured to convert a rotating magnetic field to power, a rotor ( fig 1 (20) and col 7 lines 20-45) comprising a plurality of permanent magnet ( fig 1 (38) col 7 lines 20-45) and wound rotor section ( fig 1 (24) col 7 lines 20-45), wherein the plurality of permanent magnets and wound rotor section are each configured  to generate a portion of rotating manet field and controller configured  to control polarity of wound rotor section by transition wound rotor section between a magnetic flux enchantment mode and magnetic flux weakening mode ( fig 5 col 9 line 4-col 10 line 5 ). 


With respect to additional feature in dependent claims  such as ,   claim 2 ,11,13,18 magnitude is shown fig 5 col 9-line 4 – col 10 line 5 , claim 3   , excite excites wound rotor section , fig 12 col 14 line 25-col 15line 11 ,  claims 9,15 auxiliary voltages  is shown fig 12 (472) col 16 line 64-col 17 line 9 and switches of claims 14-17  in fig 12 switches (408,410,412,414) col 14 lines 25-col 15 line 11. 

Allowable Subject Matter
Claims 7, 8,12,19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Prior art does not disclose gate signal receiver and gate driver and zero-volt fallback controller and polyphase power source to output a positive dc signal or negative dc signal to main field winding based on control of rotating bridge rectifier between enhancement mode and magnetic flux weakening mode. 



Prior art cited EP 3767820 and 2018/0254688 disclose permanent magnet and wound rotor section and magnetic flux. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837